DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figs. 2A, 3, and 4 do not comply with the requirement for reproducible and legible drawings.  See MPEP § 608.02 and 37 C.F.R. § 1.84. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figs. 1, 2B-2K, and 5A-5M include black and white photographs; but the Examiner finds that the views expressed therein can be accurately depicted view line drawings.. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to because reference character “20” in Fig. 2A includes two leader lines that point to two separate structures.
The drawings are objected to because Fig. 2H includes the reference character “10” appears twice in the figure with an accompanying leader line.  However, the leader lines point to entirely different structures.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“A,” “B,” and “C” is Fig. 4
“150” in Figs. 5A-5M
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate the “heating element,” the “vibrating elements” and the “TENs unit” in Fig. 5C.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “65” has been used to designate both the “one or more openings” and the “one or more couplers” in Para. [0039].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "65" in Para. [0039] and "60" in Para. [0040] have both been used to designate the “one or more openings.”
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first vibrating mechanism extends from both a first side and a second side of the abdominal pad” of claims 15 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Objections
Claims 4, 6, 9-11, 16, 17, and 19-20 objected to because of the following informalities:
Claim 4 line 1 reads “wherein the abdominal pad comprise,” but is suggested to read --wherein the abdominal pad comprises-- for grammatical correctness.
Claim 6 line 2 reads “in both length and diameter,” but is suggested to read --in both length and width-- to be consistent with terminology in the specification.
Claim 9 line 1 reads “wherein a height of the of the abdominal,” but is suggested to read --wherein a height of the abdominal-- to correct a typographical error.
The claim set appears to include an extraneous page break between claims 10 and 11.  Claim 11 should begin on the same page as claim 10.  There is a similar deficiency with respect to the spacing between claims 16 and 17.
Claim 11 line 3 reads “a first vibrating mechanism, a second vibrating element,” but is suggested to read --a first vibrating mechanism, a second vibrating mechanism-- for consistency between similar limitations.
Claim 17 lines 6-7 read “a first vibrating mechanism, a second vibrating element,” but is suggested to read --a first vibrating mechanism, a second vibrating mechanism-- for consistency between similar limitations.
Claim 17 line 13 reads “of the user such that,” but is suggested to read --of the user, wherein-- for grammatical correctness and to conform to current US practice.
Claim 19 line 1 reads “wherein the abdominal pad comprise,” but is suggested to read --wherein the abdominal pad further comprises-- for grammatical correctness and to conform to current US practice.
Claim 20 lines 2-3 read “wherein the method comprises,” but is suggested to read --wherein the method further comprises-- to conform to current US practice.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a coupling mechanism configured to couple” in claim 1 line 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Namely, the “coupling mechanism” is being interpreted in accordance with Para. [0039] of the present application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 8, line 1 recites the limitation “the abdominal portion,” which lacks antecedent basis in the claim.
Regarding claim 9
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, and 10 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US Pat. Pub. 2020/0383826 to Bayat (herein Bayat).
Regarding claim 1, Bayat discloses a menstrual belt (pain relief system 100, Para. [0004], Fig. 1) comprising: a belt (adjustable belt means 103, Fig. 2) having a first end (see annotated figure below) and a second end (see annotated figure); an abdominal pad (main body 119, Fig. 1) comprising a first vibrating mechanism (massaging element 109, Fig. 3 and annotated figure) and a heating element (heating element 108, Fig. 3), wherein a first end portion of the abdominal pad is disposed at the second end of the belt (see annotated figure), wherein a second end portion of the abdominal pad (see annotated figure) defines an opening (loop 105, Fig. 2) through which the first end of the belt is configured to extend (adjustable belt means 103 

    PNG
    media_image1.png
    475
    1004
    media_image1.png
    Greyscale

Annotated Fig. 2 of Bayat

    PNG
    media_image2.png
    491
    739
    media_image2.png
    Greyscale

Annotated Fig. 3 of Bayat
Regarding claim 2, Bayat discloses wherein the abdominal pad further comprises a second vibrating mechanism (see annotated figure above).
Regarding claim 4, Bayat discloses wherein the abdominal pad comprise an inner surface that is configured to face a user when the user wears the menstrual belt (the side of main body 119 as shown in Fig. 3, see also Fig. 5), wherein the abdominal pad comprises an outer surface that is disposed substantially opposite to the inner surface (the side of main body 119 as shown in Fig. 2, Para. [0052], see also Fig. 5), wherein the heating element is disposed between the inner surface and the outer surface (heating element 108 is sandwiched within the main body 119, Para. [0058], Fig. 3), and wherein the outer surface is more heat insulative than is the inner surface (heating elements 108 are configured to pass heat through inner surface to the user’s 
Regarding claim 7, Bayat discloses wherein the first vibrating mechanism is configured to protrude from a first side of the abdominal pad (massaging elements 109 extend from the inner surface of the main body 119 towards the user, Figs. 3 and 5), such that the first vibrating mechanism is configured to press into an abdominal portion of a user when the user wears the abdominal belt over the abdominal portion of the user and the belt is tightened onto the user (massaging elements 109 are pressed into the user’s body, Para. [0058], Fig. 5).
Regarding claim 10, Bayat discloses wherein the opening comprises an elongated grommet (loop 105 is formed as a reinforced elongated slot, Fig. 2) and wherein the coupling mechanism comprises a hook and loop fastener (Velcro 104 secures the adjustable belt means 103, Para. [0054], Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11-13, and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bayat.
Regarding claim 3
Bayat has everything as claimed including a plurality of vibrating mechanisms (massaging elements 109) being spaced from each other.  Bayat lacks a detailed description that the distance or space between the two vibrating mechanisms is less than 12 cm.  However, Fig. 3 of Bayat clearly shows that the middle section (the middle section 101 of main body 119) of the waist belt (system 100) has four vibrating elements being arranged on each column, and that there are four columns in the middle section.  Due to the size of the average human body and the function of the belt, it appears that the space between each vibrating mechanism should be less than 12 cm.
Even if Bayat’s spacing is not less than 12 cm; however, the feature of choosing such a dimension is considered as an obvious design choice, since it appears that there is no criticality and the modified Bayat performs equally well with the claimed dimension.
Regarding claim 11, 	Claim 11 recites similar limitations to those recited in claims 1-2 (see Paras. 24 and 25 above).  For the sake of brevity, only those new limitations recited in claim 11 will be addressed below.
Bayat has everything as claimed including a plurality of vibrating mechanisms (massaging elements 109) being spaced from each other.  Bayat lacks a detailed description that the distance or space between the two vibrating mechanisms is less than 10 cm.  However, Fig. 3 of Bayat clearly shows that the middle section (the middle section 101 of main body 119) of the waist belt (system 100) has four vibrating elements being arranged on each column, and that there are four columns in the middle section.  Due to the size of the average human body and the function of the belt, it appears that the space between each vibrating mechanism should be less than 12 cm.
Even if Bayat’s spacing is not less than 12 cm; however, the feature of choosing such a dimension is considered as an obvious design choice, since it appears that there is no criticality and the modified Bayat performs equally well with the claimed dimension.
Regarding claim 12, the modified Bayat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.
Bayat further discloses wherein a second end portion of the abdominal pad (see annotated figure) defines an opening (loop 105, Fig. 2) through which the first end of the belt is configured to extend (adjustable belt means 103 passes through loop 105, Para. [0054], Fig. 2), wherein the menstrual belt further comprises a coupling mechanism (Velcro 104, Fig. 2) that is configured to couple the first end of the belt to a middle portion of the belt when the first end of the belt is extended through the opening and the first end of the belt is folded back on itself (adjustable belt means 103 is passed through loop 105 and is attached to itself via Velcro 104, Para. [0054], Figs. 2 and 5).
Regarding claim 13, the modified Bayat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.
Bayat further discloses wherein the abdominal pad comprise an inner surface that is configured to face a user when the user wears the menstrual belt (the side of main body 119 as shown in Fig. 3, see also Fig. 5), wherein the abdominal pad comprises an outer surface that is disposed substantially opposite to the inner surface (the side of main body 119 as shown in Fig. 2, Para. [0052], see also Fig. 5), wherein the first heating element is disposed between the inner surface and the outer surface (heating element 108 is sandwiched within the main body 119, Para. [0058], Fig. 3), and wherein the outer surface is more heat insulative than is the inner surface (heating elements 108 are configured to pass heat through inner surface to the user’s 
Regarding claim 15, the modified Bayat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.
Bayat, in the embodiment shown in Figs. 1-3, does not disclose wherein the first vibrating mechanism extends from both a first side and a second side of the abdominal pad.
However, Bayat, in the embodiment as shown in Figs. 8-9, teaches a pain relief system (100, Fig. 8) including wherein the first vibrating mechanism extends from both a first side and a second side of the abdominal pad (massaging elements 109 extend towards both the inner surface and outer surface, Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the massaging element of Bayat first embodiment to extend towards the inner and outer surfaces as taught by Bayat second embodiment in order to allow the belt to be used in a reversible fashion.
Regarding claim 16, the modified Bayat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.
Bayat further discloses wherein the abdominal pad comprise an inner surface that is configured to face a user when the user wears the menstrual belt (the side of main body 119 as shown in Fig. 3, see also Fig. 5), wherein the abdominal pad comprises an outer surface that is disposed substantially opposite to the inner surface (the side of main body 119 as shown in Fig. 2, Para. [0052], see also Fig. 5), wherein the first heating element is disposed between the inner surface and the outer surface (heating element 108 is sandwiched within the main body 119, Para. [0058], Fig. 3), and wherein the outer surface is more heat insulative than is the inner 
However, Bayat, in the embodiment as shown in Figs. 8-9, teaches a pain relief system (100, Fig. 8) including wherein the first vibrating mechanism extends from both a first side and a second side of the abdominal pad (massaging elements 109 extend towards both the inner surface and outer surface, Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the massaging element of Bayat first embodiment to extend towards the inner and outer surfaces as taught by Bayat second embodiment in order to allow the belt to be used in a reversible fashion.
Regarding claim 17, Claim 17 recites similar limitations to those recited in claims 1-3 (see Paras. 24, 25, 32, and 33 above).  For the sake of brevity, only those new limitations recited in claim 17 will be addressed below.
Modified Bayat discloses a method for applying at least one of heat, vibration, and pressure to an abdominal portion of a user (pain relief system 100 applies heat and vibration to a user, Bayat abstract), the method comprising: obtaining a belt (adjustable belt means 103, Fig. 2), and coupling the belt on the user such that the abdominal pad is disposed over a lower abdomen of the user (“adjustable means 103 is used to maintain the system in engagement with a person’s waist,” Para. [0054], Fig. 5) and such that the first and second vibrating mechanisms are respectively configured to be disposed adjacent to a first and a second ovary of the user 
Regarding claim 18, the modified Bayat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 17.
Bayat further discloses wherein a second end portion of the abdominal pad (see annotated figure) defines an opening (loop 105, Fig. 2) through which the first end of the belt is configured to extend (adjustable belt means 103 passes through loop 105, Para. [0054], Fig. 2), wherein the belt further comprises a coupling mechanism (Velcro 104, Fig. 2) that is configured to couple the first end of the belt to a middle portion of the belt when the first end of the belt is extended through the opening and the first end of the belt is folded back on itself (adjustable belt means 103 is passed through loop 105 and is attached to itself via Velcro 104, Para. [0054], Figs. 2 and 5), wherein the coupling mechanism comprises a hook and loop fastener (Velcro 104 secures the adjustable belt means 103, Para. [0054], Fig. 2), and wherein the method further comprises tightening the belt on the user and coupling the first end of the belt to the middle portion of the belt (“a user can wrap the pain relief system 100 around their waist and lower abdomen as shown in FIG. 5.  The user can use the belt adjustment means to keep the system positioned closely to the pain areas,” Para. [0063]).
Regarding claim 19, the modified Bayat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 17.
Bayat further discloses wherein the abdominal pad comprise an inner surface that is configured to face a user when the user wears the belt (the side of main body 119 as shown in Fig. 3, see also Fig. 5), wherein the abdominal pad comprises an outer surface that is disposed substantially opposite to the inner surface (the side of main body 119 as shown in Fig. 2, Para. 
Regarding claim 20, the modified Bayat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 17.
Bayat further discloses wherein the first and second vibrating mechanism are configured to extend from an inner side of the abdominal pad (massaging elements 109 extend from the inner surface of the main body 119 towards the user, Figs. 3 and 5), and wherein the method comprises wearing the belt such that the first and second vibrating mechanisms press into a lower abdomen of the user (massaging elements 109 are pressed into the user’s body, Para. [0058], Fig. 5).

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Bayat in view of US Pat. 2020/0121550 to Elliot (herein Elliot).
Regarding claim 5, Bayat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.  Bayat does not disclose wherein the outer surface comprises neoprene.
However, Elliot teaches a heated massager (Fig. 1) including wherein the outer surface comprises neoprene (housing 26, which houses the vibrating and heating module 24, includes shell 32 which is formed of neoprene, Para. [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer surface of Bayat to be formed of neoprene as taught by Elliot in order to be resiliently compressible to rest comfortably on the lower abdomen of the user (Elliot Para. [0020]).

Claims 6 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Bayat in view of US Pat. Pub. 2018/0345835 to Dry et al (herein Dry).
Regarding claim 6, Bayat discloses all the limitations, as discussed above with respect to the rejection of claim 1.  Bayat does not disclose wherein the heating element is disposed at a first node.
However, Dry teaches a seat heating arrangement (Fig. 1) including wherein the heating element (thermoelectric device 20, Para. [0061], Fig. 8) is disposed at a first node (thermoelectric devices 20 are each located in a thermoelectric device node 80, Para. [0066], Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating elements of Bayat to be disposed in nodes as taught by Dry in order to provide for targeted occupant heating of different locations on the body (Dry Para. [0105]).
Modified Bayat has everything as claimed including a plurality of heating elements disposed in nodes (Dry thermoelectric device nodes 80, Fig. 8).  Modified Bayat lacks a detailed description that the node is less than about 3 cm in length and diameter.  However, Fig. 8 of Dry clearly shows the seat having nine thermoelectric nodes disposed end to end across the seat (cf. Figs. 1 and 8).  Due to the size of the average human body and the function of the heating arrangement, it appears that the nodes should be less than about 3 cm in length and diameter.
Even if modified Bayat’s sizing is not less than about 3 cm in length and diameter; however, the feature of choosing such a dimension is considered as an obvious design choice, since it appears that there is no criticality and the modified Bayat performs equally well with the claimed dimension.
Regarding claim 14, the modified Bayat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.  Bayat does not disclose wherein the heating element is disposed at a first node extending from an outer surface.
However, Dry teaches a seat heating arrangement (Fig. 1) including wherein the heating element (thermoelectric device 20, Para. [0061], Fig. 8) is disposed at a first node (thermoelectric devices 20 are each located in a thermoelectric device node 80, Para. [0066], Fig. 8) extending from an outer surface (thermoelectric devices 20 extend from the surface of tape 16 which supports them, Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating elements of Bayat to be disposed in nodes as taught by Dry in order to provide for targeted occupant heating of different locations on the body (Dry Para. [0105]).

Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Bayat in view of US Pat. Pub. 2013/0289438 to Lyon (herein Lyon).
Regarding claim 8, Bayat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Bayat does not disclose wherein the abdominal portion is less than about 36 cm in length and less than about 20 cm in height.
However, Lyon teaches a weight loss apparatus (Fig. 2B) including wherein the abdominal portion is less than about 36 cm in length and less than about 20 cm in height (pocket 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the abdominal pad of Bayat to be appropriately sized as taught by Lyon in order to conform more closely to the lower abdomen of the user.
Regarding claim 9, the modified Bayat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Bayat further discloses wherein a height of the abdominal portion is greater than a height of the belt (main body 119 has a greater height than the adjustable belt means 103, Fig. 2).
Modified Bayat discloses the claimed invention except for the height difference being between about 2 cm and about 6 cm.  It would have been an obvious matter of design choice to modify the relative sizing of the main body and belt means, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,607,624 to Jefferson, US 5,928,275 to Yates et al, US 2020/0345971 to Schirm et al, US 2010/0198323 to Jung, US 2018/0193220 to Pozo et al, US 2018/0193185 to 
US 2017/0157430 to Cheatham et al, US 2021/0213216 to Smith et al, US 2019/0046350 to Anderson et al, US 2018/0140506 to Smith et al, US 2017/0360643 to Korrol, US 2017/0157431 to Cheatham et al, US 2016/0361224 to Ramakrishna et al, US 2015/0157532 to Smith, US 2007/0088235 to Tseng, US 10,245,208 to MacGuinness, US D820,994 to Trapp, US 9,504,595 to Josefek, and US D708,345 to Brady et al each recite a wearable device applying compression and/or vibration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785  


/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785